Citation Nr: 1501155	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-25 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and Her Daughter


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1948 to June 1952, including service in the Korean War.  He died in February 2010.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the RO in Huntington, West Virginia.

In September 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  At the time of his death, the Veteran was service-connected for cold injury residuals in both feet, with each rated as 30 percent disabling.  The Veteran's cause of death is listed as respiratory failure due to sepsis and treatment records from the day of his death show that he had gangrene in his feet.  These facts are sufficient to trigger the duty to obtain an opinion under 38 C.F.R. § 3.159(c)(4) and the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following action:

Obtain an expert medical opinion from a vascular surgeon as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's service-connected disabilities caused or contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).

In rendering the opinion, the expert should discuss any relationship between the Veteran's cold injury residuals and his active conditions at the time of death, to include diabetes mellitus, chronic renal failure, invasive transitional cell bladder cancer, chronic atrial fibrillation, anemia, urinary tract infection, deep vein thrombosis, history of bilateral pulmonary embolus, and congestive heart failure.  

The expert should also address the effect, if any, of the Veteran's history of antibiotic use and chronic infections, on his death, and the relationship, if any, to the Veteran's service-connected cold injury residuals.  

The expert should also address the notation in the records on the date of the Veteran's death which described dry gangrene in toes on both feet.  The opinion should discuss the relationship, if any, to the Veteran's cause of death and to the cold injury residuals.

A complete copy of the Veteran's claims file and VA treatment records should be made available to the expert for review.

A rationale or explanation should be provided for all opinions rendered.  Any medical research, articles, or treatises consulted should be described in full and a copy furnished with the opinion if feasible.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

